Order entered November 20, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00441-CR

                            CHRISTOPHER M. DUNLOP, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-82462-2012

                                             ORDER
        The Court REINSTATES the appeal.

        On October 24, 2014, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On November 19, 2014, we received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the October 24, 2014 order to

the extent it requires findings.

        Appellant’s brief is due within thirty days of the date of this order.

        The October 24, 2014 order also required the trial court to prepare and file a certification

of appellant’s right to appeal. To date, we have not received the certification, which is required

in every case in which the defendant appeals.      See TEX. R. APP. P. 25.2(a), (d); Cortez v. State,

420 S.W.3d 803 (Tex. Crim. App. 2013).
        Accordingly, we ORDER the trial court to prepare and file, within FIFTEEN DAYS of

the date of this order, a certification of appellant’s right to appeal that accurately reflects the trial

court proceedings.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable John Roach, Jr., Presiding Judge, 296th Judicial District Court; the Collin County

District Clerk; and to counsel for all parties.

                                                        /s/     LANA MYERS
                                                                JUSTICE